Name: Commission Regulation (EEC) No 2209/85 of 1 August 1985 amending for the third time Regulation (EEC) No 1477/85 as regards the extent of the infection zone and the final date for the lodging of applications for private storage aid in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 85 Official Journal of the European Communities No L 204/31 COMMISSION REGULATION (EEC) No 2209/85 of 1 August 1985 amending for the third time Regulation (EEC) No 1477/85 as regards the extent of the infection zone and the final date for the lodging of applications for private storage aid in the pigmeat sector 2. The second subparagraph shall be replaced by the following : 'Only products from pigs kept and slaughtered in the zones detailed below shall be eligible for aid :  communes of Pittem Meulebeke Ardooie Ingelmunster Izegem Ledegem Hooglede Lichtervelde Zwevezele Roeselare ;  the commune of Kortemark but excluding the former commune of Zarren-Werken ;  within the commune of Torhout, an area with a radius of three kilometres around six holdings where Belgian authorities carried out preventive slaughtering. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereiof, Whereas, because of the present health situation in the breeding sector in Belgium, exceptional support measures for the market in pigmeat have been laid down in respect of the Member State among others by Commission Regulation (EEC) No 1477/85 (3), as last amended by Regulation (EEC) No 2008/85 (4) ; Whereas it is not yet certain that the outbreak of African swine fever in the infection zone has been contained ; whereas, therefore, the final date for the lodging of applications for aid under Regulation (EEC) No 1477/85 should be deferred ; Whereas ; however, the market support measures may be restricted to the area that has not yet been adequtely checked to ensure that the disease is no longer present ; whereas the Belgian authorities have undertaken to give notification of all communes or other geographical areas in which all pig herds have been serologically tested and which can be considered free of the disease ; Whereas the measures provided for in this Regulation, are in accordance with the opinion of the Management Committee for Pigmeat, Following completion of serological tests on all herds located in one or more of the communes or other areas listed above the outcome of which is that no new outbreak has occureed or any positive serological result been obtained, the Commune or other area considered to be free of the disease shall be excluded from the infection zone with effect from the date on which notification of the outcome of the tests is made to the Commission by the Belgian authorities, The list indicated above is amended accordingly as from that date . The list of products qualifying for aid and the rele ­ vant amounts of aid are set out in the Annex hereto .' HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1477/85 is hereby amended as follows : 1 . In the first subparagraph, ' 16 August 1985' is replaced by '20 September 1985'. Article 2 (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 145, 4. 6 . 1985, p. 17 . M OJ No L 188, 20 . 7. 1985, p. 27. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 204/32 Official Journal of the European Communities 2. 8 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1985. For the Commission Frans ANDRIESSEN Vice-President